El Juez Asociado Señor Corrada Del Río
emitió la opinión del Tribunal.
Nos corresponde resolver si para determinar el valor de un bien que ha sido objeto de apropiación ilegal en un es-tablecimiento comercial, el precio marcado por el comer-ciante constituye evidencia prima facie del valor de ese bien en el mercado, y suficiente en derecho para establecer el grado del delito, o si por el contrario, es necesario que el Ministerio Público ofrezca prueba adicional para estable-cer cuál es el valor de ese bien en el mercado.
I
El 19 de febrero de 2002, aproximadamente a la 1:50 p.m., el Sr. Eddie Rivera González, agente de seguridad de la tienda Sears del centro comercial Plaza Las Américas, se encontraba brindando, como parte de sus tareas rutina-rias, una ronda preventiva en el segundo nivel de la men-cionada tienda. Mientras el señor Rivera discurría por el área de caballeros, le llamó la atención la presencia del Sr. Gerardo Ayala García, pues éste se conducía a paso acele-rado y mirando erráticamente de lado a lado. El señor Rivera mantuvo vigilancia sobre el señor Ayala, y observó cuando éste se acercó a un estante que contenía pantalones de vestir, sustrajo una bolsa del bolsillo izquierdo de su *838pantalón e introdujo en ella cinco pantalones de la marca Haggar. Acto seguido, se dirigió a las escaleras eléctricas dentro de la tienda, descendió al primer nivel del estable-cimiento, pasó cerca de más de una caja registradora sin efectuar pago alguno y, finalmente, salió de la tienda.
Una vez fuera de la tienda, el señor Rivera, en compa-ñía del Sr. Ismael Núñez, también agente de seguridad de la tienda Sears, le ordenó al acusado que se detuviera y se identificó como agente de seguridad de la mencionada tienda. En ese momento, el señor Rivera logró tomar pose-sión de la bolsa con la mercancía y el señor Ayala empren-dió su huida, suscitándose entonces una persecución a pie en el exterior del centro comercial.
En medio de la persecución, el señor Rivera se percató de la presencia de una patrulla de seguridad de la empresa Rangers, que presta servicios en el centro comercial Plaza Las Américas. El señor Rivera llamó la atención de los ocu-pantes de la patrulla haciendo gestos con sus manos, indi-cándoles que se encontraba en persecución del señor Ayala. Los ocupantes de la patrulla se unieron a la persecución y lograron detener al señor Ayala. Una vez detenido, fue transportado al cuartel de la Policía de Puerto Rico ubi-cado en el mismo centro comercial. Allí, el señor Rivera contabilizó la mercancía ocupada al señor Ayala.
A raíz de lo antes expuesto, el señor Rivera completó un informe sobre el incidente, titulado Informe de Incidente del Departamento de Protección de Activos. Éste contenía una descripción de los hechos acontecidos, así como de la mercancía objeto de la apropiación ilegal. Los bienes apro-piados fueron cinco pantalones de vestir de la marca Haggar, tres de ellos con un precio marcado de cuarenta dólares, y dos con un precio marcado de cuarenta y cinco dólares, para un valor total de doscientos diez dólares.
Por estos sucesos, el 14 de marzo de 2002 se presentó una acusación contra el señor Ayala por el delito de apro-piación ilegal agravada, tipificado en el Art. 166 del Código *839Penal de Puerto Rico, 33 L.P.R.A. sec. 4272. El Tribunal de Primera Instancia, previa renuncia del acusado a su dere-cho a juicio por jurado y luego de celebrado el juicio, de-claró culpable al señor Ayala por el delito imputado y fue sentenciado a cumplir seis años de cárcel.
Inconforme, el señor Ayala presentó un escrito de apela-ción ante el Tribunal de Apelaciones. En éste planteó los errores siguientes:
(1) Incidió el Honorable Juzgador de los hechos al encontrar al señor Gerardo Ayala García culpable por infracción al Art. 166 del Código Penal cuando la prueba desfilada en su contra no fue suficiente en Derecho para desvanecer la presunción de inocencia más allá de duda razonable.
(2) Que no se probó más allá de toda duda razonable que el valor de la mercancía excediera el valor de $200.00. Apéndice, pág. 26.
En el alegato presentado por el apelante ante el Tribunal de Apelaciones se planteó que el “valor en el mercado” de la mercancía apropiada ilegalmente, para considerar el delito como uno grave, no puede ser determinado conforme al precio de venta marcado en los pantalones, ya que éste corresponde al costo de la mercancía más la ganancia po-tencial que desea la tienda con su venta. Alegó, además, que la pérdida real de Sears, a consecuencia de la apropia-ción ilegal, fue el costo de adquisición de la mercancía y que los Arts. 165 (33 L.P.R.A. sec. 4271) y 166, supra, del Código Penal protegen la pérdida real de la persona y no sus ganancias. A base de esto, señaló que el Ministerio Pú-blico no probó más allá de duda razonable que la pérdida real de Sears fuera de doscientos diez dólares.
Por su parte, en el alegato presentado ante el Tribunal de Apelaciones por el Procurador General de Puerto Rico, éste señaló que el precio de venta asignado por el dueño de la mercancía equivale al valor o precio de ésta en el mer-cado, por lo tanto debía ser considerado como el valor del bien apropiado ilegalmente.
Ante estos planteamientos, el Tribunal de Apelaciones *840señala que el valor a considerarse no debe ser el que le atribuye un establecimiento comercial específico a su mer-cancía, sino el valor que éstos poseen en el mercado y al cual se pueden adquirir en el área comercial inmediata. Añade el tribunal apelativo que determinar lo contrario traería como consecuencia que dos personas acusadas de apropiarse de idéntica mercancía en tiendas adyacentes, cuyos precios son distintos, sean convictos una por el delito en su modalidad grave y la otra menos grave.
Señala también el Tribunal de Apelaciones que le co-rresponde al Ministerio Público probar más allá de la duda razonable el valor de los bienes apropiados con prueba in-dependiente del precio marcado en los pantalones. Que a esos fines deberían considerarse además otros factores, como la disponibilidad de la misma mercancía en otros es-tablecimientos comerciales, el precio que se le asigna a la mercancía en áreas limítrofes y la demanda del producto al precio indicado por la tienda.
Concluye el Tribunal de Apelaciones que la gravedad del delito de apropiación ilegal no puede quedar a la merced de los establecimientos comerciales. Por estas razones, revoca la sentencia emitida por el Tribunal de Primera Instancia y ordena la devolución del caso a ese tribunal para que se sentencie al acusado por el delito de apropiación ilegal en su modalidad menos grave, según el Art. 165 del Código Penal de Puerto Rico, supra.
De esta sentencia del Tribunal de Apelaciones recurre ante nos el Procurador General de Puerto Rico y esboza el señalamiento de error siguiente:
Erró el Tribunal de Apelaciones al resolver que, como cues-tión de Derecho, en todo caso de apropiación ilegal de mercan-cía en un establecimiento comercial, el precio marcado en la mercancía no es suficiente para probar el valor de dicha mer-cancía, norma bajo la cual el fiscal tendría siempre que pre-sentar evidencia independiente al precio marcado para probar dicho valor, aún cuando la defensa no haya presentado prueba alguna sobre el valor en el mercado de la mercancía. Petición de certiorari, págs. 2-3.
*841Mediante Resolución de 29 de marzo de 2004, expedi-mos el auto solicitado. Perfeccionado el recurso, con el be-neficio de las comparecencias de las partes, estamos en posición de resolver.
HH
El delito de apropiación ilegal agravada, por el cual fue convicto y sentenciado el señor Ayala, está tipificado en el Art. 166 del Código Penal de Puerto Rico, supra. Éste dispone de la manera siguiente:
Será sancionada con pena de reclusión por un término fijo de diez (10) años toda persona que cometiere el delito previsto en la sec. 4271 de este título [apropiación ilegal] con la concu-rrencia de cualquiera de las siguientes circunstancias:
(b) Apropiándose de bienes cuyo valor fuere de doscientos (200) dólares o más.
Partiendo de lo establecido en el artículo antes citado, hemos establecido que se incurre en apropiación ilegal cuando una persona ilegalmente se apropia sin violencia ni intimidación de bienes muebles pertenecientes a otra persona, Pueblo v. Padró Ríos, 105 D.P.R. 713, 714 (1977), siendo el elemento esencial del delito la apropiación de bienes de propiedad ajena. Pueblo v. Miranda Ortiz, 117 D.P.R. 188, 193 (1986). En el caso ante nuestra consideración, no existe controversia en cuanto a que se satisface tal elemento, así como el requisito de intención específica que conlleva tal delito. Pueblo v. Miranda Ortiz, supra, pág. 194. No obstante, la controversia estriba en torno al valor de los bienes ilegalmente apropiados, pues de acuerdo con el valor que se les adjudique, será la modalidad —agravada o menos grave— bajo la cual debe recaer la convicción por los hechos particulares de este caso. Esto pues, según el estatuto que regula este delito, de determinarse que el valor de los bienes es menor de doscientos dólares, conlle-*842varía convicción por el delito en su modalidad menos grave; por el contrario, de determinarse que el valor de los bienes es de doscientos dólares o más, se constituiría el delito en su modalidad agravada.
A pesar de que el asunto ante nuestra consideración trata una controversia novel desde la perspectiva del valor de bienes ilegalmente apropiados en un establecimiento co-mercial, este Tribunal ha hecho expresiones previas con respecto a la determinación de dicho valor cuando la apro-piación de los bienes ha tenido lugar fuera del ámbito pro-piamente comercial.
A esos fines, hemos establecido que la norma para determinar tal valor es el valor en el mercado, no el costo original, en la época y en el lugar en que se cometió el delito. Pueblo v. Rivera, 75 D.P.R. 298 (1953). El concepto de “valor en el mercado”, desde la perspectiva empresarial, ha sido definido como “el precio que el vendedor está dispuesto a consentir y que el comprador está dispuesto a pagar”. J.M. Rosenberg, Diccionario de Administración y Finanzas, Barcelona, Ed. Océano/Centrum, [s. año], pág. 431.
Esta norma de utilizar el valor en el mercado para de-terminar el valor de los bienes apropiados ilegalmente, es utilizada de manera uniforme por todas las jurisdicciones de Estados Unidos, incluso Puerto Rico. Inclusive, gran parte de los estatutos modernos que regulan el delito de apropiación ilegal incluyen expresamente en su texto la norma de utilización de valor en el mercado para estable-cer el valor de los bienes apropiados ilegalmente. Véase W.R. LaFave, Substantive Criminal Law, 2da ed., [s. 1.], West Group, 2003, Vol. 3, Sec. 19.4(b), pág. 81 esc. 23. Mu-chas jurisdicciones de Estados Unidos se han expresado propiamente sobre controversias muy similares a la que hoy se encuentra ante nuestra consideración, y han esta-blecido cuál ha de ser la manera de determinar ese “valor en el mercado”. A manera de ilustración, expondremos lo *843que han establecido al respecto algunos tribunales de Es-tados Unidos.
En el estado de California, jurisdicción de donde mayor influencia obtuvo nuestro Código Penal, y en particular el delito imputado en el caso de autos, el propio Código Penal establece: “[i]n determining the value of the property obtained ... the reasonable and fair market value shall be the test ....” West’s Ann. Cal. Penal Code sec. 484(a). El caso normativo en ese estado en cuanto al tema que nos ocupa, y que a su vez ha sido seguido por la mayoría de las juris-dicciones en Estados Unidos, es People v. Tijerina, 81 Cal. Rptr. 264 (1969). En éste, el señor Tijerina fue acusado y condenado por el delito de apropiación ilegal agravada {grand, theft), por haberse apropiado ilegalmente de una serie de artículos de vestimenta masculina en una tienda por departamentos. El acusado planteó que el precio de venta de los bienes apropiados no establecía su justo y ra-zonable valor en el mercado, y que por tal razón esa evi-dencia era insuficiente para sostener una convicción por apropiación ilegal agravada. Ante este planteamiento, el Tribunal estableció:
In the absence of proof, however, that the price charged by a retail store from which merchandise is stolen does not accurately reflect the value of the merchandise in the retail market, that price is sufficient to establish the value of the merchandise .... People v. Tijerina, supra, págs. 265-266.
Esta norma fue ratificada más adelante en People v. Brown, 188 Cal. Rptr. 324, 325 (App. 1982), donde el Tribunal recalcó lo siguiente: “[a]bsent contrary evidence, price charged by retail store is sufficient to establish value of merchandise in prosecution for grand theft.” En People v. Pena, 135 Cal. Rptr. 602, 604 (1977), el Tribunal provee una definición del concepto “valor en el mercado”. A esos fines establece: “[i]n determining value of property stolen to ascertain whether defendant committed offense of grand theft, ‘fair market price’ was highest price obtainable from *844willing buyer by willing seller, neither of whom was forced to act.” En similares términos se expresó el Tribunal Supremo de New Hampshire cuando estableció que: “[s]uch value is the market value, or the price which the property will bring in a fair market, after fair and reasonable efforts have been made to find the purchaser who will give the highest price for it.” State of New Hampshire v. Moody, 113 N.H. 191, 192 (1973).
El Tribunal Supremo de Connecticut estableció lo que es el valor en el mercado para los bienes apropiados ilegal-mente: “the price at which they would probably have been sold in the regular course of business at the time when and the place where the attempted theft occurred ....” State v. Gyuro, 156 Conn. 391, 398 (1968). En síntesis, existe una tendencia dirigida a tomar como valor en el mercado el precio que los consumidores hayan pagado, o estén dis-puestos a pagar, por el artículo o mercancía en cuestión; es decir, siempre que haya consumidores dispuestos a pagar el precio de venta otorgado por un comerciante a sus bie-nes, ese se considerará el justo valor en el mercado, aun cuando otros establecimientos comerciales puedan ofrecer ese mismo producto por un precio menor.
Al resolver una controversia similar a la que hoy en-frentamos, el Tribunal Supremo de Colorado se formuló y respondió la interrogante siguiente:
Is evidence of retail price evidence of market value? We conclude that it is, specially where as in the instant case we are dealing with items which were being sold over the counter on a more-or-less daily basis, and there is nothing to indicate that the retail price is higher than the true market value. Maisel v. The People, 166 Colo. 161, 164 (1968).
Es decir, si la mercancía objeto de apropiación ilegal ha sido objeto de transacciones de compraventa con relativa frecuencia, esto es indicativo de que el precio de venta otor-gado por el comerciante corresponde al valor real en el mercado de esa mercancía.
*845En Pennsylvania se estableció lo siguiente: “[wjhen the property is stolen from a merchant, the retail or contract price is prima facie evidence of market value.” Com. v. Hanes, 522 A.2d 622, 625 (Pa. Super. 1987). Asimismo, en Maryland: “[tjhe test is market value, and particularly retail value.” Lauder v. State, 195 A.2d 610, 611 (1963). El Tribunal Supremo de Minnesota estableció que, para pro-pósitos de bienes apropiados ilegalmente, el valor de éstos será: “the retail market value at the time of the theft.” State of Minnesota v. Mc Donald, 312 Minn. 320, 322 (1977).
En la aplicación e interpretación del National Stolen Property Act, 18 U.S.C.A. sec. 2314, estatuto federal que tipifica como delito la transportación interestatal de bienes apropiados ilegalmente que tengan un valor de cinco mil dólares o más, los tribunales federales también han tenido oportunidad de expresarse con relación a esta controver-sia, relacionada a cuál será el valor a otorgarse a bienes objeto de apropiación ilegal, y cómo se determinará tal valor. El propio estatuto define el concepto de “valor” como: “the face, par, or market value, whichever is the greatest, and the aggregate value of all goods, wares, and merchandise, securities, and money referred to in a single indictment shall constitute the value thereof.” 18 U.S.C.A. sec. 2311. Siguiendo esa definición, la casuística federal ha es-tablecido que el valor en el mercado del bien apropiado, en la época y en el lugar en que se cometió el delito, ha de ser el estándar apropiado para determinar el valor del bien. Véase Hunsten v. United States, 95 F.2d 168 (8vo Cir. 1938). Igualmente, los tribunales federales mayoritaria-mente han aprobado el uso del precio de venta al detal (retail value) como el valor correspondiente al valor en el mercado. En United States v. Robinson, 687 F.2d 359, 360 (11no Cir. 1982), el tribunal estableció que el valor en el mercado de bienes que han sido objeto de apropiación ile-gal es: “the price a willing buyer would pay a willing seller either at the time and the place that the property was sto*846len or at any time during the receipt or concealment of the property.” En ese mismo caso se estableció, además, ci-tando a United States v. Perry, 638 F.2d 862, 865 (5to Cir. 1981): “[i]f property is stolen from a retail merchant the market value is the retail sales price. If property is stolen from a wholesale merchant the market value is the wholesale price.” United States v. Robinson, supra, pág. 360.
El acusado esboza, además, el argumento de que el valor que debe ser considerado es el costo que tuvo la mer-cancía para la víctima de la apropiación ilegal, es decir, el precio de venta al por mayor (wholesale value), ya que ese valor representa la pérdida real que tuvo el propietario. Ante un planteamiento similar, en un caso de gran rele-vancia para la controversia ante nos, el Tribunal de Apela-ciones de Nueva York hizo una serie de expresiones que nos son de gran utilidad. Ese tribunal expresó que, en aras de determinar el valor de bienes apropiados ilegalmente: “their value will be not their replacement cost to the company, or even the cost of the service, but the amount which the thief would have been required to pay for them had he purchased them, that is, their retail value.” People v. Irrizari, 5 N.Y.2d 142, 145 (1959). Se estableció, además, en ese mismo caso que
[t]he vital finding which the jury must make is the price at which the property would have been sold if had not been stolen and any evidence bearing on that question may properly be considered. It would be open to the accused to show, for instance, that the list price was much higher than the price being paid for similar merchandise in the vicinity .... íd., págs. 146-147.
Otros tribunales han ido aún más lejos al establecer que los conceptos “valor en el mercado” y “precio de venta” se consideran sinónimos para determinar el valor de un artí-culo apropiado ilegalmente. Véase State v. White, 437 A.2d 145, 148 (1981).
Aceptar el planteamiento antes expuesto por el acusado *847—que se utilice el precio que el comerciante pagó por el artículo como valor del bien apropiado ilegalmente— sería ignorar crasamente las realidades de los mercados comerciales. Es decir, desde el momento en que un comer-ciante paga una determinada cantidad de dinero para ob-tener un bien destinado a la reventa, hasta que éste final-mente está disponible para ser vendido al consumidor, existe una serie de factores que inevitablemente aumentan el valor que tuvo ese producto al momento de ser adquirido por el comerciante. Salarios de los empleados, gastos de transportación, consumo de energía eléctrica, publicidad, equipos de oficina y otros gastos operacionales, son sólo algunos de los factores que modifican y elevan el valor en el mercado que realmente corresponde a determinado producto. De manera que la pérdida real no es sólo el pre-cio que el comerciante pagó por el bien apropiado, sino el valor acumulativo que éste ha adquirido. A esos efectos, en People v. Irrizari, supra, pág. 146, se hicieron, además, las expresiones siguientes:
To accept wholesale value in such a case would be to ignore the facts of economic life. Stated very simply, it is the retailer’s function in our economy to move goods to the consuming public and, in the process, the market value of the goods is unquestionably enhanced. In addition, the retailer expends money on various services —including advertising, promoting, display and packaging— in order to increase the interest of the public and make it more willing to buy. When, therefore, a thief steals an article from a department store, he steals something having a market value quite different from that which it had in the hands of the wholesaler.
De todo lo antes expuesto podemos concluir que la ma-yoría de los tribunales, aunque con ciertas variaciones se-mánticas, han otorgado gran deferencia al precio marcado por el comerciante como representativo del valor real en el mercado del bien apropiado ilegalmente.
Sin duda, el Ministerio Público tiene que presentar prueba conducente a establecer el valor del bien ilegal-*848mente apropiado para probar todos los elementos del delito cometido en su modalidad agravada. Sin embargo, este Tribunal hoy resuelve que, contrario a lo decidido por el Tribunal de Apelaciones, la prueba presentada sobre el precio de venta marcado en un artículo en un establecimiento co-mercial satisface ese requisito. Ese precio marcado por el establecimiento comercial constituye evidencia prima facie del valor de ese producto en el mercado. Considerando que el valor en el mercado de un bien se determina tomando en cuenta el lugar y el momento en que ocurrió la apropiación ilegal, ese precio marcado es sin duda un reflejo del valor en el mercado de ese bien. Está en la esencia misma del éxito de una empresa mantener sus precios dentro de los valores aceptados por el mercado en que se encuentren operando, pues de lo contrario estarían atentando en contra de sus mejores intereses comerciales.
Como establecimos en Pueblo v. Rivera, supra, pág. 304, el “testimonio del valor en el mercado, si no es controvertido y si la corte sentenciadora lo cree, es suficiente para sostener una convicción de hurto mayor”.
Por lo tanto, la defensa tendrá la oportunidad de presentar prueba para demostrar que el precio de venta otorgado a un producto comercial no refleja en realidad su justo valor en el mercado. A pesar de esto, los tribunales y adjudicadores concederán gran deferencia al precio de venta marcado en el producto objeto de la apropiación ilegal. Aun de presentarse prueba de que el bien ilegalmente apropiado tiene un costo menor en algún establecimiento comercial cercano, eso no necesariamente significa que el precio otorgado en el lugar donde se cometió el delito no corresponda al valor en el mercado de ese bien.
El Ministerio Público no tiene la obligación de demostrar con prueba adicional el valor en el mercado de la mercancía apropiada ilegalmente, a menos que ésta sea debidamente rebatida. Igualmente, no se requiere testimo-*849nio pericial para determinar el valor en el mercado de un producto. Véase Pueblo v. Bonilla Figueroa, 83 D.P.R. 295 (1961). Cualquier prueba presentada en contrario por parte de la defensa para impugnar el valor en el mercado de la mercancía ilegalmente apropiada, será un elemento más que corresponderá a los jueces y jurados adjudicar. Es decir, de suscitarse alguna controversia en cuanto a cuál será el valor real de un bien apropiado ilegalmente, por existir prueba conflictiva a esos fines, serán los jueces o jurados los llamados a pasar juicio sobre ésta.
Entendemos además que la prueba presentada del precio de venta marcado en la mercancía objeto de apropiación ilegal, de no ser oportunamente rebatida, constituye prueba suficiente en derecho para establecer el grado del delito, en este caso, el de apropiación ilegal en su modalidad agravada. “Prueba suficiente en derecho” significa que la evidencia presentada, además de ser suficiente, tiene que ser satisfactoria, es decir, que produzca certeza o convicción moral en una conciencia exenta de preocupación o en un ánimo no prevenido. Pueblo v. Rodríguez Román, 128 D.P.R. 121 (1991). Esta prueba, a su vez, constituye prueba satisfactoria para establecer el valor del bien apropiado como uno de los elementos del delito de apropiación ilegal agravada.
Si bien no estamos obligados a seguir las decisiones y opiniones emitidas por los tribunales de otras jurisdiccio-nes, nuestro razonamiento hoy nos conduce a la misma conclusión alcanzada por la mayoría de las jurisdicciones de Estados Unidos. Resolver lo contrario sería imponer una carga onerosa sobre el Ministerio Público y apartarnos injustificadamente de los mejores intereses de la justicia.
Ante la expresión del Tribunal de Apelaciones en cuanto a que “la gravedad de este delito no puede quedar a la merced de los establecimientos comerciales” (apéndice, pág. 19), entendemos que con toda probabilidad, la grave-*850dad o no de un delito podría ser lo último que un comer-ciante considere al momento de tomar la determinación sobre qué precio asignará a su mercancía. Existe un sinnú-mero de factores que un comerciante evalúa al tomar la decisión de asignar un precio a su mercancía, incluso la deseabilidad de que ese precio asignado sea competitivo. El que eso a su vez tenga el efecto de, en su día, convertir la comisión del delito en agravada, es meramente una conse-cuencia incidental.
Por los fundamentos antes expuestos, se revoca la sen-tencia del Tribunal de Apelaciones emitida el 26 de enero de 2004 y se confirma la sentencia emitida por el Tribunal de Primera Instancia, Sala Superior de San Juan, el 12 de septiembre de 2002.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Fuster Berlingeri disintió “por entender que tratándose de un caso penal, en el que está en juego la libertad de un imputado, y no una mera cues-tión de derecho comercial, el dictamen del Tribunal de Ape-laciones constituye la apreciación correcta de la norma ju-rídica aplicable”.